Title: To George Washington from William Pearce, 15 February 1795
From: Pearce, William
To: Washington, George


        
          Sir
          Mountvernon Feby 15th 1795
        
        I Receved your letter of the 8th Int.
        Mrs Stiles sent 2 shirts among the other things belonging to Austin which was omited In the list of the things sent to you.
        The weather still keeps Very unfavourable for the wheat and it appears to be hurt more with in the two last weeks than In all the Rest of the winter besides—we have had some small falls of snow but not to lie any Time on the ground—in many places whare the Land Is low & flat the wheat is very much thrown out of the ground—& I am afraid If this weather Continues will be Intirely killed.
        when I was on the Eastern shore Mr Thos Ringgold Desired me to know of you wheather you would Let out Either of your Jacks on shares—and I always forgot it till now Mr Ringgold Thinks he Could Git a Great many mares to One of them.
        I have Receved a Letter from Collo. Washington which I have Sent to you—Respecting the Carpenter you wrote for.
        
        Mr peirce Baley wrote to me the other Day Respecting your Land—that he proposed to buy some time ago, he says he Cannot afford To Give the price you asked, but Is willing to Give a good price for it, if you will take something less—and Can pay you down Six hundred pounds.
        Mrs Elers wishes to have the Linen for the peopels shirts—all sort of Goods are Very high In Alexandria and I do sopose linen Can be got Cheaper In philadelpha—than it Can be here.
        The Field at Mansion house will Contain near 70 acres of Land Including the hill sides—if I am not mistaken—I have measured it—it is 87 perch from the road to the declivity of the hill towards the Creek from that a cross by the old Cabbins—143 perch—then down the old Fence 150 perch then from the black gate 80 perchs—a good deal of this Cannot be Cultivated, but I Expect to till about 75 thousand Corn hills or 50 Acres of it. I am with the Greatest Respect Sir you Humb. Servt
        
          William Pearce
        
      